PATTERSON, Judge.
We find no error as to Lorenzo’s convictions and therefore affirm. However, we remand for the correction of his sentence in case number CF86-2489 to reflect his credit for time served. Further, we agree with Lorenzo’s argument that the trial court erred in case number CF94-1063 in imposing the $2 discretionary cost pursuant to section 943.25(13), Florida Statutes (1993), without announcing it at sentencing and in imposing the $33 cost/fine without statutory authority. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). Thus, we strike these costs. Also in case number CF94-1063, Lorenzo did not receive prior notice of the assessment of $300 for attorney’s fees. Therefore, under Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992), he may file an objection in the trial court to the amount assessed within thirty days of the mandate. If Lorenzo files an objection, the assessment will be stricken. A new assessment may then be imposed if Lorenzo is given notice and a hearing. See Williams v. State, 655 So.2d 1205 (Fla. 2d DCA 1995).
Affirmed in part; costs stricken; and remanded.
CAMPBELL, A.C.J., and PARKER, J., concur.